Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, the conviction of promoting prison contraband in the first degree (Penal Law § 205.25 [2]) is supported by legally sufficient evidence. The conviction stems from defendant’s possession of dangerous contraband, i.e., a shank, in connection with an altercation with another inmate, while incarcerated in a State correctional facility. Although defendant threw the shank when ordered by correction officers to drop it, and the shank was not thereafter recovered, the other inmate and two correction officers testified that they observed the shank in defendant’s possession. The correction officers *870testified that they observed defendant remove the shank from the waistband of his pants, and they described it as a cylinder shape, 8 to 10 inches long, with a point on one end and tape on the other. The other inmate testified that defendant struck him in the shoulder area and stabbed him in the back, and the nurse who treated the inmate testified that he had lacerations in the area of his right biceps and a small puncture wound on his back. We conclude that “there is [a] valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury on the basis of the evidence at trial” (People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Orleans County Court, Punch, J. — Promoting Prison Contraband, 1st Degree.) Present — Pine, J. P., Hayes, Wisner, Scudder and Kehoe, JJ.